Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a Non-Final Office Action in responses to Preliminary Amendments filed 08/27/2020; is a continuation of 15967101, filed 04/30/2018, now U.S. Patent #10789418, 15967101 is a continuation of 14171475, filed 02/03/2014, now U.S. Patent #9990340. Claims 25-44 are pending; claims 25, 38 and 44 are independent claims. Claim(s) 25-44 are new. Claim(s) 1-24 are cancelled.
In addition, it is noted the current patented application as drafted includes the limitations said, “…scanning the plurality of electronic documents for graphical objects matching the search objects in the list to determine matched graphical objects…” The assignment recorded against the original applications (i., US Patent 10789418 and US Patent 99902340) are silenced of the limitations said, “…scanning the plurality of electronic documents for graphical objects matching the search objects in the list to determine matched graphical objects…”. Thus the filing date of claim(s) 25-44 is 08/27/2020. If the examiner has overlooked the portion of the original Specification that describes this features of the present invention, then Applicant should point it out (by page number and line number) in the response to this Office Action.
 In addition, in the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
   
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d) (1) and MPEP § 608.01(o).  Correction of the following is required: the recited “editing the PHP source code” of claim(s) 25-44 “…search objects … scanning the plurality of electronic documents for graphical objects matching the search objects….”   The Specification does not clearly define the limitations said “search objects…” At best in the current specification in Para(s) 38-39, which is states…. the search terms are extracted from one of several sources…. search term definition dialog window 58, through which the particular source of the search terms can be designated. The search term definition dialog window 58 has a source designation subsection 60 that includes a first radio button 62a for specifying the file name as the search term, a second radio button 62b for specifying a particular region within a page of the documents, and a third radio button 62c for specifying a label of a page of the documents…
Thus at best Examiner interprets the limitation said “search objects” as “search terms… has a source designation subsection… that includes …radio button…for specifying the file name as the search term ….



Information Disclosure Statement
The information disclosure statement (IDS(s)) submitted 08/27/2020 is/are in compliance with the provisions of 37 C.F.R. 1.97. Accordingly, the IDS(s) is/are being considered by the examiner.

Allowable Subject Matter
Claim(s) 33-34 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims Rejection – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 25-32 and 35, 37-44 rejected under 35 U.S.C. 103 as being unpatentable over Chang (“US 005694594A” filed 11/14/1994 [hereinafter “Chang”], in view of Tudusciuc (“US 20140214864 A1” -filed 01/31/2013 [hereinafter “Tudusciuc”].
Independent Claim 1, Chang teaches: A method for automatically hyperlinking a plurality of electronic documents each including one or more pages, the method comprising: receiving, from a user, a selection of the plurality of electronic documents; (In Chang column 10 lines 45-60, describing  “Automatic Link Generation Based on the Link Profile” method that is using the similarity measure equation …. scans the document space to fine node pairs whose similarity measure matches with the user created links in the Link-Profile…Also Chang column 2 lines 5-15, describing  provides method and system capable of interactively and dynamically performing automatic link generation in response to a user's requests for data retrieval from a plurality of networked processors and databases. In addition Chang further mentions a hypermedia document can be decomposed into a plurality of objects or nodes. The document node, e.g., a chapter, as shown in FIG. 3 includes five objects which are "chapter", "section", "paragraph a" and "paragraph b". The hierarchical tree structure consists of objects or nodes of different sizes thus constituting a hypermedia document e.g., a book-to-a paragraph, a chapter to a section etc. [column 6 lines 65-67 and column 7 lines 1-16]; also Chang includes a user interface for allowing an user to enter and modify a plurality of query requests and link instructions [the Abstracts and Column 6 lines 10-20].
Also see Fig. 1 and Column 3 lines 50 through Column 4 lines 16, illustrates the network configurations at three stages according to the operations performed by an automatic link generator of the present invention. The automatic link generator is implemented in a networked data handling system 10 for generating hypermedia links 12-1, 12-2, 12-3, etc., as that shown in the third stage of the network configuration. The networked data-handling system 10 includes a plurality of processor-database units, e.g., 15-1 to 15-N where N is a positive integer. In the first stage, i.e., stage-I, a user browses several hypermedia documents in the networked data-handling system 10 and identifies two hypermedia nodes, e.g., hypermedia nodes 18-1 and 18-2 which the user considers a link between the contents of these two documents would suit the objectives of searches on this networked data handling system 10. In the second stage, i.e., stage-II, the user creates a user generated link 17 to link the user selected hypermedia nodes 18-1 and 18-2. Then in the third stage, i.e., stage-3, a link generator of the present invention generates a plurality of hypermedia links 12-1, 12-2, 12-3, etc., by employing user selected similarity threshold values which will be discussed below in more details-
 In the BRI, is recognized as automatically hyperlinking a plurality of electronic documents each including one or more pages as claimed (see Fig. 1).

    PNG
    media_image1.png
    1039
    847
    media_image1.png
    Greyscale

Chang further teaches:  generating a list of search objects from the plurality of electronic documents, each of the search objects being correlated with a hyperlink destination, each hyperlink destination being one of a plurality of hyperlink destinations, of a corresponding electronic document of the plurality of electronic documents, each of the search objects having been extracted from a user-designated source applied across the plurality of electronic documents (In Chang column 1 lines 20-40, describing performing a task of data search and retrieval on an automatic link generation network system. In addition as illustrates in FIG. 2 documents are processed and indexed by the preprocessing module. After this one-time process, the indexes including the term vectors, term frequencies, node size and all relevant information relating to the documents for document search and link generation are stored in an associated document record. For link generation, the hypermedia document is decomposed by the structure reader 104 into document nodes, i.e., hierarchical data objects according to a document tree structure as that shown in FIG. 4. Then the indexer applies various indexing methods to create indexing information for different kinds of hypermedia objects and nodes, such as indexes for graphics data, audio data, or textual data.
In addition, the link generator 101 then selects discriminating terms based on term frequencies or …object, the term vector is calculated by calculating a term weigh per entry in the term vector. Leaf nodes are calculated first and the weights are propagated bottom up to a parent node. The resulting term vector is then stored for each node as a separate record [column 5 lines 35-67]; where the order of the list is based on the result of relevance ranking calculated with term vector weights [column 7 lines 64-67]; when a user entered a data retrieval request by entering a source node linking to a destination node, and link instructions, the automatic link generator make use of the user created links to generate a user preferred `link profile`. The Link Profile is analogous to the fisherman's net that catches fish in the water i.e., documented data, are caught and retrieved. Similarly, the link generator builds an `information agent` that applies the Link Profile to catch relevant information and bring it back to a user's personal information space [column 8 lines 10-28].
In addition Chang further mentions a hypermedia document can be decomposed into a plurality of objects or nodes. The document node, e.g., a chapter, as shown in FIG. 3 includes five objects which are "chapter", "section", "paragraph a" and "paragraph b". The hierarchical tree structure consists of objects or nodes of different sizes thus constituting a hypermedia document e.g., a book-to-a paragraph, a chapter to a section etc. [column 6 lines 65-67 and column 7 lines 1-16 also see Fig. 1]; also Chang includes a user interface for allowing an user to enter and modify a plurality of query requests and link instructions [the Abstracts and Column 6 lines 10-20].)
In the BRI [Broadest Reasonable Interpretations], is recognized as said “search objects” as claimed, in light of the current specification in Para(s) 38-39].
Chang further teaches: generating activatable hyperlinks from the matched graphical objects in the plurality of electronic documents, the activatable hyperlinks being assigned the hyperlink destinations to which corresponding search objects of the matched graphical objects are correlated; (Chang is performing a task of data search and retrieval on an automatic link generation network system [column 1 lines 20-23]; as illustrates in FIG. 2 documents are processed and indexed by the preprocessing module. After this one-time process, the indexes including the term vectors, term frequencies, node size and all relevant information relating to the documents for document search and link generation are stored in an associated document record. For link generation, the hypermedia document is decomposed by the structure reader 104 into document nodes, i.e., hierarchical data objects according to a document tree structure as that shown in FIG. 4. Then the indexer applies various indexing methods to create indexing information for different kinds of hypermedia objects and nodes, such as indexes for graphics data, audio data, or textual data.
In addition, the link generator 101 then selects discriminating terms based on term frequencies or other term selection criteria as that exemplified in FIG. 5. For each node or object, the term vector is calculated by calculating a term weigh per entry in the term vector. Leaf nodes are calculated first and the weights are propagated bottom up to a parent node. The resulting term vector is then stored for each node as a separate record [column 5 lines 35-67]; where the order of the list is based on the result of relevance ranking calculated with term vector weights [column 7 lines 64-67]; when a user entered a data retrieval request by entering a source node linking to a destination node, and link instructions, the automatic link generator make use of the user created links to generate a user preferred `link profile`. The Link Profile is analogous to the fisherman's net that catches fish in the water i.e., documented data, are caught and retrieved. Similarly, the link generator builds an `information agent` that applies the Link Profile to catch relevant information and bring it back to a user's personal information space [column 8 lines 10-28].) In the BRI [Broadest Reasonable Interpretations], is recognized as said generating activatable hyperlinks from the matched graphical objects in the plurality of electronic documents as claimed, in light of the current specification in Para(s) 38-39]…. Also see Fig. 1 and Column 3 lines 50 through Column 4 lines 16, illustrates the network configurations at three stages according to the operations performed by an automatic link generator of the present invention. The automatic link generator is implemented in a networked data handling system 10 for generating hypermedia links 12-1, 12-2, 12-3, etc., as that shown in the third stage of the network configuration. The networked data-handling system 10 includes a plurality of processor-database units, e.g., 15-1 to 15-N where N is a positive integer. In the first stage, i.e., stage-I, a user browses several hypermedia documents in the networked data-handling system 10 and identifies two hypermedia nodes, e.g., hypermedia nodes 18-1 and 18-2 which the user considers a link between the contents of these two documents would suit the objectives of searches on this networked data handling system 10. In the second stage, i.e., stage-II, the user creates a user generated link 17 to link the user selected hypermedia nodes 18-1 and 18-2. Then in the third stage, i.e., stage-3, a link generator of the present invention generates a plurality of hypermedia links 12-1, 12-2, 12-3, etc., by employing user selected similarity threshold values which will be discussed below in more details.,)
Chang further teaches: and appending the activatable hyperlinks to each of the matched graphical objects in the plurality of electronic documents. (Chang further mentions system generated links established and a pop-up window is used to display that a list of link destination. The order of the list is based on the result of relevance ranking calculated with term vector weights [column 7 lines 49-67]; where the order of the list is based on the result of relevance ranking calculated with term vector weights; where the term vector is calculated by calculating a term weigh per entry in the term vector. Leaf nodes are calculated first and the weights are propagated bottom up to a parent node. The resulting term vector is then stored for each node as a separate record [column 5 lines 55-67 and column 6 lines 1-5]; which is the same appending, without user intervention, the activatable hyperlinks to the respective matched text strings as claimed. Also Chang further illustrates in FIG. 6A the hypermedia documents; which are displayed on a computer screen to provide to a user a visual representation of the documents available through the network system. With these documents accessible to a user, selection is made in FIG. 6B where a user identifies a source document [column 7 lines 29-48 and Fig(s) 6A-E].) In the BRI [Broadest Reasonable Interpretations], is recognized as said the matched graphical objects in the plurality of electronic documents as claimed, in light of the current specification in Para(s) 38-39].


    PNG
    media_image2.png
    678
    752
    media_image2.png
    Greyscale


Chang does not teach expressly: scanning the plurality of electronic documents for graphical objects matching the search objects in the list to determine matched graphical objects. However, the combination of Chang and Tudusciuc teaches these limitations (See Tudusciuc Para(s) 4 and 49-50, describing a method for searching the documents for visual objects matching the search terms in the list to determine matched radio button…)
 Accordingly, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claimed invention was made to modify Chang’s hypermedia documents, to include a means said … scanning the plurality of electronic documents for graphical objects matching the search objects in the list to determine matched graphical objects as taught by Tudusciuc, that provides a configuration management system capable of interactively and dynamically performing automatic link generation in response to a user's requests for data retrieval from a plurality of networked processors and databases wherein the links are generated interactively whereby a user can have real-fie control over the link generation and the entire search processes [In Chang column  3lines 15-20]. It is noted the KSR ruling recommends references directed to similar subject matter to be combined.





Claim 26, Chang and Tudusciuc further comprising, prior to appending the activatable hyperlinks to each of the matched graphical objects in the plurality of electronic documents: receiving a user indication as to whether existing user-created hyperlinks should be overwritten; (Chang further mentions the user interface for allowing an user to enter and modify activatable hyperlinks [the Abstracts and Column 6 lines 10-20 and column 2 lines 47-50].) (in The BRI, which is the same as a user indication as to whether existing user-created hyperlinks should be overwritten …as claimed) determining at least one existing user-created hyperlink that intersects with one of the generated activatable hyperlinks in the plurality of electronic documents; (Chang column 10 lines 45-60, describing  Automatic Link Generation Based on the Link Profile…Using the similarity measure equation …. scans the document space to fine node pairs whose similarity measure matches with the user created links in the Link-Profile…) and based on the received user indication: removing the at least one existing user-created hyperlink from the plurality of electronic document, or maintaining the at least one existing user-created hyperlink in the plurality of electronic documents; (Chang further mentions the user interface for allowing an user to enter and modify activatable hyperlinks [the Abstracts and Column 6 lines 10-20 and column 2 lines 47-50).




Claim 27, Chang and Tudusciuc further comprising, wherein the user-designated source is a page region of each of the plurality of electronic documents; (Chang in Column 6 lines 10-50 and Fig(s) 6A-F, describing a link generator 101 which generates new links automatically based on existing user-created links… to FIG. 6D illustrates user is provided with the flexibility to create a link across the network into other remote hypermedia management system 110 via connection 302 and Internet 205. .. …The link profile contains information such as date, link types, e.g., graphics, textual, audio, etc., and identifications, unique addresses and term vectors of the nodes. … All the pairs of documents nodes in the hypermedia database 106 which have similarity between them that matches the similarity threshold are selected as source and destination nodes and an automatic system generated link is constructed…)

    PNG
    media_image2.png
    678
    752
    media_image2.png
    Greyscale

Claim 28, Chang and Tudusciuc further comprising, wherein the search objects are generated from page content retrieved from a selected region of each page of the plurality of electronic documents that include the hyperlink destinations to which the search objects are correlated; (Chang is performing a task of data search and retrieval on an automatic link generation network system [column 1 lines 20-23]; as illustrates in FIG. 2 documents are processed and indexed by the preprocessing module. After this one-time process, the indexes including the term vectors, term frequencies, node size and all relevant information relating to the documents for document search and link generation are stored in an associated document record. For link generation, the hypermedia document is decomposed by the structure reader 104 into document nodes, i.e., hierarchical data objects according to a document tree structure as that shown in FIG. 4. Then the indexer applies various indexing methods to create indexing information for different kinds of hypermedia objects and nodes, such as indexes for graphics data, audio data, or textual data. … Chang in Column 6 lines 10-50 and Fig(s) 6A-F, describing a link generator 101 which generates new links automatically based on existing user-created links… to FIG. 6D illustrates user is provided with the flexibility to create a link across the network into other remote hypermedia management system 110 via connection 302 and Internet 205. .. …The link profile contains information such as date, link types, e.g., graphics, textual, audio, etc., and identifications, unique addresses and term vectors of the nodes. … All the pairs of documents nodes in the hypermedia database 106 which have similarity between them that matches the similarity threshold are selected as source and destination nodes and an automatic system generated link is constructed…)

Claim 29, Chang and Tudusciuc further comprising wherein each of the search objects includes an entirety of the page content within the selected region of the corresponding page of the plurality of electronic documents; (Chang Column 6 lines 66 through Column 7 lines 15, describing the structure of a hypermedia document; which can be decomposed into a plurality of objects or nodes (e.g., "chapter", "section", "paragraph a" and "paragraph b”; the objects constitute a hypermedia document….Also in Column 6 lines 10-50, further describing the process starts with a user selects a source node from a hypermedia document as that shown in FIG. 6B, and then the user selects a second document node as a destination node as shown in FIG. 6C. Once the source node and destination nodes are selected, a user created node, e.g., link 17 as that shown in FIG. 1, is generated by the links generator 101 (please referring to FIG. 6D). In the BRI, is cognized as the search objects includes an entirety of the page content within the selected region of the corresponding page of the plurality of electronic documents as claimed.


    PNG
    media_image2.png
    678
    752
    media_image2.png
    Greyscale


Claim 30, Chang and Tudusciuc further comprising wherein the user-designated source is an object name of each of the plurality of electronic documents; (Tudusciuc Para 46, mentions the graphical user interface 38 are contained within a main window 40 that includes …the name of the opened document file, "example.pdf" and the basic window controls 44 of the documents…)
Accordingly, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claimed invention was made to modify Chang’s hypermedia documents, to include a means said … the user-designated source is an object name of each of the plurality of electronic documents as taught by Tudusciuc, that provides a configuration management system capable of interactively and dynamically performing automatic link generation in response to a user's requests for data retrieval from a plurality of networked processors and databases wherein the links are generated interactively whereby a user can have real-fie control over the link generation and the entire search processes [In Chang column  3lines 15-20]. It is noted the KSR ruling recommends references directed to similar subject matter to be combined.

Claim 31, Chang and Tudusciuc further comprising, wherein the search objects are generated from at least a portion of object names of the plurality of electronic documents that include the hyperlink destinations to which the search objects are correlated; (Chang is performing a task of data search and retrieval on an automatic link generation network system [column 1 lines 20-23]; as illustrates in FIG. 2 documents are processed and indexed by …, the indexes including the term vectors, term frequencies, node size and all relevant information relating to the documents for document search and link generation are stored in an associated document record. For link generation, the hypermedia document is decomposed by the structure reader 104 into document nodes, i.e., hierarchical data objects according to a document tree structure as that shown in FIG. 4. Then the indexer applies various indexing methods to create indexing information for different kinds of hypermedia objects and nodes, such as indexes for graphics data, audio data, or textual data. … Chang in Column 6 lines 10-50 and Fig(s) 6A-F, describing a link generator 101 which generates new links automatically based on existing user-created links… to FIG. 6D illustrates user is provided with the flexibility to create a link across the network into other remote hypermedia management system 110 via connection 302 and Internet 205. .. …The link profile contains information such as date, link types, e.g., graphics, textual, audio, etc., and identifications, unique addresses and term vectors of the nodes. … All the pairs of documents nodes in the hypermedia database 106 which have similarity between them that matches the similarity threshold are selected as source and destination nodes and an automatic system generated link is constructed…)

    PNG
    media_image2.png
    678
    752
    media_image2.png
    Greyscale

Claim 32, Chang and Tudusciuc further comprising, wherein each of the search objects includes an entirety of a corresponding object name of the object names except for object extension. (Tudusciuc Para(s) 49-53, mentions a text-based search is possible. Selecting a first radio button 66 activates such text-based searching features, and the text for which the document 54 is searched is entered into a text box 68. Selecting a second, radio button 70 invokes a visual object-based search...with the selection of either the first radio button 66 (text-based search) or the second radio button 70 (visual, object-based search), additional search parameters may be specified. A first pull-down menu 72 allows a selection of the document(s) 54 to search. FIG. 3 illustrates this parameter as being set to the current document, which limits the search to the document currently being reviewed in the workspace window 50. It is contemplated that multiple documents can be opened in the software application at once, so another setting of this parameter can be set to all open documents…)
In the BRI, is cognized as search objects includes an entirety of a corresponding object name of the object names except for object extension as claimed.
Accordingly, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claimed invention was made to modify Chang’s hypermedia documents, to include a means said … wherein each of the search objects includes an entirety of a corresponding object name of the object names except for object extension as taught by Tudusciuc, that provides a configuration management system capable of interactively and dynamically performing automatic link generation in response to a user's requests for data retrieval from a plurality of networked processors and databases wherein the links are generated interactively whereby a user can have real-fie control over the link generation and the entire search processes [In Chang column  3lines 15-20]. It is noted the KSR ruling recommends references directed to similar subject matter to be combined.

Claim 35, Chang and Tudusciuc further comprising, generating annotations for the activatable hyperlinks; and appending the annotations to the matched graphical objects in the plurality of electronic documents. (Chang further mentions  the user interface for allowing an user to enter and modify a data retrieval request based on a plurality of profile models, profile modifications and link instructions  [column 2 lines 47-50]; every time the user creates a link [the same annotate as claimed], a link instance is added to the Link Profile. This Link Profile records the creator, creation time and link type attributes and most importantly, a pair of term vectors, one for source node and one for the destination node [column 10 lines 30-36]. Also Chang further mentions generated links established and a pop-up window is used to display that a list of link destination. The order of the list is based on the result of relevance ranking calculated with term vector weights [column 7 lines 49-67].)

Claim 37, Chang and Tudusciuc further comprising, tagging each of the annotations with the matched graphical objects to which they are appended as metadata. (Tudusciuc Para 11, further mentions rather than searching the contents of the graphics itself another conventional technique involves associating metadata with the graphic and using a text-based, search thereof. A variety of information can be specified hi the metadata, such as subject matter or content keywords, category keywords, location keywords, and so forth. In a catalog of different images or graphics, such text metadata searching may be adequate. But cataloging every graphic in a large document may not be possible, particularly if the document data structure is not accommodating thereof…)
In the BRI, is cognized as tagging each of the annotations with the matched graphical objects to which they are appended as metadata as claimed.
Accordingly, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claimed invention was made to modify Chang’s hypermedia documents, to include a means said … tagging each of the annotations with the matched graphical objects to which they are appended as metadata as taught by Tudusciuc, that provides a configuration management system capable of interactively and dynamically performing automatic link generation in response to a user's requests for data retrieval from a plurality of networked processors and databases wherein the links are generated interactively whereby a user can have real-fie control over the link generation and the entire search processes [In Chang column  3lines 15-20]. It is noted the KSR ruling recommends references directed to similar subject matter to be combined.

Regarding Claim(s) 38-44 (respectively) the rejection of claim(s) 25-29, 35 and 25 respectively is/are fully incorporated. 



Claim 36 rejected under 35 U.S.C. 103 as being unpatentable over Chang (“US 005694594A” filed 11/14/1994 [hereinafter “Chang”], in view of Tudusciuc (“US 20140214864 A1” -filed 01/31/2013 [hereinafter “Tudusciuc”], and further in view of Fisher et al., (“US 20070300176A1” -filed 06/26/2006 [hereinafter “Fisher”].
Claim 36, Chang does not expressly teaches:  wherein the annotations are highlight objects overlaid on the matched text strings. However, the combination of Chang and Tudusciuc and Fisher teaches these limitations (See Fisher relates to method of supporting a user in entering information in an input field includes receiving a string that a user enters under guidance of an input field in a graphical user interface (GUI) [Abstract]; where a pop-up window 502 is overlaid upon the GUI 102. The pop-up window 502 contains multiple entries which match the search term "SAP". Each matching customer is listed by both name and address. Each row is user-selectable. A first row 504 is highlighted as having been selected. The contents displayed for the first row 504 are a customer name of "SAP AG" and an address of "69190 Walldorf". This information has been provided to help the user to determine which entry of the result list matches the customer that the user had in mind [Para 38].)
Accordingly, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claimed invention was made to modify Chang and Tudusciuc’ hypermedia documents, to include a means said wherein the annotations are highlight objects overlaid on the matched text strings as taught by Fisher, that provides a configuration management system capable of interactively and dynamically performing automatic link generation in response to a user's requests for data retrieval from a plurality of networked processors and databases wherein the links are generated interactively whereby a user can have real-fie control over the link generation and the entire search processes [In Chang column  3lines 15-20]. It is noted the KSR ruling recommends references directed to similar subject matter to be combined.
------
Conclusion              
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kotosrizos et al, (“US 20080263022A1” -filed 04/19/2007 [hereinafter “Kotosrizos”], describing system method for search and displaying text-based documents, based upon user-input search terms that organizes and displays documentary search results in a series of clusters of documents that have been sorted in a manner that relates to the general relevance of those documents to the search terms….further includes the DCI is created by a DCI Index Generator, which scans the DD for documents and extracts citations to document titles (or other identifiers) in the appropriate format (a Text Handle) from each scanned document. Using this information, along with the tiled of each scanned document, the DCI Index Generator builds a set of incoming links and outgoing links for each document. When searched, the DCI entry for each document turned up in the search results is delivered associated with the search-result-document and used to retrieve other documents. This creates the cluster. The DCI can be stored locally on the client computer, or (particularly with smaller devices) is accessed from a remote server, which generates the SLDC and delivers it to a browser (for example) on the client device [the Abstract and Para 19].
Schneider (“US 20030110161 A1” filed 04/04/2000), describing a command line of a device such as a phone browser, or user interface element such as a text box object or location field of a web browser, receives and parses a search request. When search results having one or more resource identifiers are generated, it is determined whether at least one network resource corresponding to the one or more resource identifiers cannot be located. When it is determined that the at least one network resource corresponding to the one or more resource identifiers cannot be located, search results are then modified and provided in response to the search request…[Abstract and Para(s) 16-19 ]…
                                                                                                                                                                 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC A TRAN whose telephone number is (571)272-8664.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/QUOC A TRAN/Primary Examiner, Art Unit 2177